Citation Nr: 1632413	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-07 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disorder

2.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the Veteran's right knee.

5.  Entitlement to an initial rating in excess of 10 percent for instability of the right knee.

6.  Entitlement to a compensable initial rating for the Veteran's scar on his right lower extremity.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1974, from January 1975 to January 1978, and from January 1978 to January 1981.  The Veteran's discharge for the period of service from January 1978 to January 1981 was under conditions other than honorable. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from 
June 2010 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

Left Knee

At the March 2016 hearing before the Board, the Veteran testified that a number of doctors, including VA physicians, told him that his left leg was deteriorating due to his service-connected right knee disorder.  He stated that he sees the physicians every four months and had another visit scheduled for April or May.  The most recent VA treatment records in the claims file are from October 2014.  As the Veteran's VA treatment records from October 2014 to present are relevant to his claims, the RO should obtain the records.

Psychiatric Disorder

At the hearing before the Board, the Veteran testified that he had started having problems in service.  He stated he received a compassion assignment in 1971 and developed a drinking problem.   An August 1974 service treatment record indicated the Veteran had chronic alcoholism and had entered a nonresident program.  As noted above, the Veteran's character of service from that period of service was honorable.  An October 2006 VA treatment record indicated the Veteran was treated for depression. As the Veteran has been diagnosed with depression, and testified that he had symptoms in service, the Board finds that a VA examination is necessary to determine whether the Veteran had a psychiatric disorder that is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Additionally, the VA treatment records obtained by the RO may be relevant to his claim.  

The Board has characterized the claim as entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD) because the Veteran applied for service connection for PTSD in February 2012, after his claim for depression was on appeal.  In a March 2012 notice letter, the RO stated that it would not process the PTSD claim until his appeal for depression was completed.  Claims for service connection for psychiatric disorders, to include PTSD, encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the Veteran's claim to include all psychiatric disorders.  As the Veteran did not receive the regulatory and statutory notice and duty to assist for a claim for service connection for PTSD, he must be provided with adequate notice.


Hip Disorder

The Veteran has asserted that he has a hip disorder that is related to his military service.  At the March 2016 hearing before the Board, the Veteran testified that he injured his hip in service while playing football.  A December 1973 service treatment record reflects that right hip bursitis was diagnosed.  

A September 2012 VA examiner found that the Veteran had right hip strain that was "less likely than not" caused by or the result of possible airborne duty.  However, the VA examiner did not specifically address whether the Veteran's right hip strain was related to service, including his report that he frequently hit his right hip when he played football in service.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, an October 1973 service treatment record noted that the Veteran's right hip pain started four years previously in high school.  A hip condition was not noted on the Veteran's induction examination report.  A presumption of soundness attaches to a Veteran upon entry into service if his entrance examination is clear of any noted diseases or disabilities.  If the Veteran's entrance examination is clear, the burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability, both preexisted and was not aggravated by service.  See 38 C.F.R. 3.306(b); Wagner v. Principi, 370 F.3d 1089, 1093   (Fed. Cir. 2004).  Therefore, the VA examiner should also address whether the Veteran had a hip disorder that preexisted service and if so, whether the disorder was aggravated by service.

Right Knee Disorders 

The Board must reconsider the Veteran's claims for higher initial ratings for flexion  of the right knee in light of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Veteran's most recent VA examination findings, from September 2012, are not adequate for VA adjudication purposes.  The VA examination report does not address joint testing on pain on both active and passive motion, or in weight-bearing and non-weight bearing.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (holding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, another VA examination is necessary.

Scar

In regard to the Veteran's service-connected scar on his right lower extremity, at the March 2016 hearing before the Board, the Veteran testified that the scar itched and sometimes became inflamed and tender.  The most recent VA examination report from September 2012 indicates that the Veteran's scar was not painful and/or unstable.  As the Veteran's testimony indicates his service-connected scar symptoms may have worsened, the claim must be remanded for an updated VA examination to determine the current severity of his service-connected scar.  .

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran a notification letter informing him of the information and evidence required to substantiate a claim for service connection for PTSD.  The RO must provide all assistance with regard to the claim for PTSD as part of his claim for service connection for a psychiatric disorder.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of the Veteran's response, the RO must attempt to obtain all of the Veteran's VA treatment records from October 2014 to present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded a VA examination to determine whether the Veteran has a psychiatric disorder, to include depression and PTSD, that is related to his military service.

The electronic claims file, including any records obtained pursuant to this Remand, must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.

The examination report must include a detailed account of all pathology found to be present.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The VA examiner must review and discuss the August 1974 service treatment record, which indicates the Veteran received treatment for alcoholism.

The RO must provide the examiner a summary of the verified stressors, if any, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to a verified in-service stressor has resulted in the current psychiatric symptoms.  

Following the clinical examination, a review of the service and postservice medical records, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed psychiatric disorder is related to the Veteran's active duty service. 

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded a VA examination to determine whether the Veteran has a hip disorder that is related to service.  The electronic claims file, including any records obtained pursuant to this Remand, must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed hip disorder preexisted or was aggravated by the Veteran's active duty service.

If the Veteran's hip disorder is found to have preexisted his military service, the examiner must state the specific factual evidence in the record that supports the finding. 

If the examiner finds that the Veteran's hip disorder preexisted service, then the examiner must determine whether the hip disorder increased in severity beyond the normal progression during active military service, and identify the specific factual evidence in the record that supports this finding. 

If the examiner determines that the currently diagnosed hip disorder did not preexist the Veteran's military service, the examiner must provide an opinion as to whether the hip disorder began in service or is otherwise related to the Veteran's military service, to include the right hip bursitis noted in the December 1973 service treatment record.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran must be afforded appropriate VA examinations to determine the current severity of his service-connected (i) limitation of flexion of the right knee, (ii) instability of the right knee, and (iii) scar on his right lower extremity.  The electronic claims file, including any records obtained pursuant to this Remand, must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.

All indicated diagnostic tests and studies must be conducted.  All pertinent symptomatology and findings necessary to rate the Veteran's service-connected disabilities must be reported in detail.  

The examiner must first record the range of range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been made and reflect those testing results.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc. 

The examiner must also indicate whether there is recurrent subluxation or lateral instability, and if so, whether such instability is slight, moderate, or severe.

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

7.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims must be readjudicated.  If the claims on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

